Title: To George Washington from Bartholomew Dandridge, 9 November 1781
From: Dandridge, Bartholomew
To: Washington, George


                  
                     My Dear Sir
                     New Kent 9 Nov. 1781.
                  
                  Influenced by every motive, every consideration to regard the welfare and happiness of my dear Sister & her Family as my own, I cannot but be most sensibly afflicted by her late great Misfortune; the time and the manner of it’s happening is indeed very affecting to us all, and from the unhappy situation of my own Family particularly so to me, as I am hardly in a situation even to attempt that Consolation to my Sister & other Friends that my Affection for them would dictate, but I hope their Patience & resignation will not forsake them, this awful Decree, however grievous to human nature, much more grievous to parental Affection, is still the Act of unering Wisdom, and the same beneficent hand, from whom we derived the Blessing we now lament (the loss of) and all others, has undoubtedly sent us this Affliction for some wise purpose.  He I hope will enable us to bear this his Visitation with Patient Submission.
                  The distemper amongst my Negroes still proves fatal to them, and I am afraid is extending itself, the hopes of assisting them myself, and of procuring still greater relief than I can afford them prevents my waiting on you to day as I wished & intended to do, which I hope you will excuse.  I thot it proper to send the Bearer to let you know this that in case you should have any Commands for me before you go up you may leave them in writing.
                  The regard I have for every Member of yours & Mr Custis’s Family, or the Affection & Respect I had for my dear departed Friend & Relation, would either of them be motives sufficient to enduce me to do any thing and every thing in my power to serve His afflicted Widow & Children.  If therefore upon consulting Mrs Custis it should be your Opinion that I can be serviceable, either by joining her in the Administration of his Estate, or any other way, I shall with pleasure undertake it, and if I am alive & in health will wait on her about Fairfax Court in January, for that purpose, from the present situation of my Affairs it does not seem probable I could conveniently do it sooner;  But as to the Administration there is a difficulty that it may not be amiss to mention, as from your situation in life it may escape you.  the law requires security for the faithful discharge of the trust, and when I consider the great desparity between Mr Custis’s Fortune & my own, & how considerable his Estate is, it seems probable that I might not readily find Security that would be approved, especially in a place where I am but little known, my Acquaintance has generally been confined to Persons of my own rank & fortune, and I have no intimacy with hardly one Gentleman of a different Class except yourself & Col. Bassett. Conscious of the uprightness of my own Intentions, & knowing that no danger could arise to my Security’s but thro’ a want of Integrity in me, I should have no scruple to accept a willing offer of it, but I could not desire a Gent. to be my Security, who had the least doubt that he ran a risque of suffering by it, it is in your power to remove every doubt of this sort & I trust you will do what you think necessary & proper respecting it,  The Administration of the Estate may probably be compleated within the next year when it may be settled & the Estate delivered to the Widow & Guardian to the Children.  Providence seems to point you out as the proper Person for that Office, and I can’t help flattering myself that by that time our publick Matters will be so situated as to enable you to do it with Conveniency.
                  Be so kind as to accept a tender of the Affection of my Mother, My Wife & Children, & myself to yourself, my Sister, Mrs Custis & the dear little Children.  I hope the same good Providence that has hitherto guarded you will still continue to protect you, and once more bring you safe to your native Country, That you may be blessed in every thing you undertake is the constant Prayer of Dear Sir Your sincerely affectionate & obedt Servt
                  
                     B. Dandridge
                  
                  
                     Mr & Mrs Burbidge desire me to present their respectful Complimts to you and to all our Friends & to assure you that you constantly have their best wishes & Prayers for your welfare & happiness.
                  
                  
               